Case: 19-2381    Document: 73    Page: 1   Filed: 11/30/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                STAR PIPE PRODUCTS,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2019-2381
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:17-cv-00229-MAB, Judge Mark A. Barnett.
                  ______________________

                Decided: November 30, 2020
                  ______________________

    KAVITA MOHAN, Grunfeld, Desiderio, Lebowitz, Silver-
 man & Klestadt LLP, Washington, DC, argued for plaintiff-
 appellant. Also represented by FRANCIS J. SAILER, ANDREW
 THOMAS SCHUTZ; NED H. MARSHAK, DAVID M. MURPHY,
 New York, NY.

     PATRICIA M. MCCARTHY, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by ELIZABETH ANNE SPECK, JEFFREY B. CLARK,
 JEANNE DAVIDSON; DANIEL CALHOUN, WILLIAM MITCHELL
 PURDY, Office of the Chief Counsel for Trade Enforcement
Case: 19-2381     Document: 73      Page: 2     Filed: 11/30/2020




 2                        STAR PIPE PRODUCTS   v. UNITED STATES



 and Compliance, United States Department of Commerce,
 Washington, DC.
                 ______________________

     Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
      Opinion for the court filed by Circuit Judge CHEN.
 Opinion concurring-in-part and dissenting-in-part filed by
                  Circuit Judge REYNA.
 CHEN, Circuit Judge.
      Star Pipe Products (Star Pipe) appeals from a judg-
 ment of the Court of International Trade (Trade Court) up-
 holding the Department of Commerce’s (Commerce)
 interpretation of an antidumping order on steel threaded
 rod (STR) from the People’s Republic of China. The Trade
 Court held that the STR components included in certain
 Joint Restraint Kits imported by Star Pipe were subject to
 the order. The Trade Court further denied as moot Star
 Pipe’s challenge to a liquidation instruction issued from
 Commerce to U.S. Customs and Border Protection (CBP)
 following Commerce’s interpretation of the order. We af-
 firm.
                         BACKGROUND
      When participants in a domestic industry believe that
 competing foreign goods are being sold in the United States
 at less than their fair value, they may petition Commerce
 to impose antidumping duties on the foreign goods. After
 investigation and related proceedings before the Interna-
 tional Trade Commission (ITC), Commerce issues an anti-
 dumping duty order if “the subject merchandise is being, or
 is likely to be, sold in the United States at less than its fair
 value.” 19 U.S.C. §§ 1673(d)–(e). This order “includes a de-
 scription of the subject merchandise, in such detail as
 [Commerce] deems necessary.” 19 U.S.C. § 1673e(a)(2).
Case: 19-2381    Document: 73      Page: 3   Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                     3



     Importers may seek a “scope ruling” clarifying whether
 their products meet the “description of the subject mer-
 chandise” set forth in an antidumping order.             19
 C.F.R. § 351.225(a), (c). This case presents the question of
 whether subject merchandise meeting the literal “descrip-
 tion” in the antidumping order can nevertheless be ex-
 cluded from that order because the subject merchandise is
 packaged and imported together with non-subject mer-
 chandise. Such combinations of non-subject and otherwise-
 subject merchandise are referred to as “mixed media”
 items.
     The antidumping order at issue here is directed to cer-
 tain STR imported from China. See Certain Steel Threaded
 Rod from the People’s Republic of China, 74 Fed. Reg.
 17,154 (Dep’t of Commerce Apr. 14, 2009) (STR Order). In
 the order, Commerce described in detail the physical char-
 acteristics of the STR, including shape, finish, construc-
 tion, and metallurgical requirements. Id. at 17,154–55.
 Commerce also prescribed several exclusions for merchan-
 dise that, although would otherwise meet the order’s “de-
 scription” of subject merchandise, would not be considered
 subject merchandise. Id. at 17,155. None of these exclu-
 sions relate to mixed media items.
      On October 5, 2016, Star Pipe requested a scope ruling
 to clarify whether its Joint Restraint Kits are within the
 scope of the STR Order. J.A. 45–58. “These Joint Restraint
 Kits are used in the water and wastewater industry to con-
 nect and secure pipes and to bolt together pipe joints, so
 that the pipe joints form a water[-]tight restraint to main-
 tain the free and controlled flow of water/[wastewater].”
 J.A. 46. The Joint Restraint Kits consist of a combination
 of castings, bolts, bolt nuts, washers, and STR components,
 which Star Pipe conceded “if imported alone, would be cov-
 ered under the scope of the [STR] Order.” Id. (emphasis in
 original). Star Pipe contended that its Joint Restraint Kits
 should be excluded from the STR Order because the STR
Case: 19-2381    Document: 73     Page: 4    Filed: 11/30/2020




 4                      STAR PIPE PRODUCTS   v. UNITED STATES



 components were merely incidental components used to se-
 cure the castings. J.A. 46–47.
     On July 31, 2017, Commerce issued its scope ruling,
 concluding that the STR components within Star Pipe’s
 Joint Restraint Kits are within the scope of the STR Order.
 Commerce explained that its inquiry was guided by the
 framework set forth by our court in Mid Continent Nail
 Corp. v. United States, 725 F.3d 1295 (Fed. Cir. 2013)
 (MCN). Because Star Pipe had conceded that the STR com-
 ponents of its Joint Restraint Kits are themselves subject
 merchandise covered by the scope of the STR Order, Com-
 merce under the MCN framework proceeded to consider
 whether those STR components should be excluded be-
 cause they are packaged with other components in the
 Joint Restraint Kits. Commerce found nothing in the STR
 Order or its history indicating that otherwise-subject mer-
 chandise should be treated differently due to its packaging
 with other merchandise. J.A. 263. Commerce further
 noted that both the petition and an ITC ruling leading to
 the STR Order emphasized that STR can be used in the
 same waterworks applications for which Star Pipe’s Joint
 Restraint Kits are intended. Id.; see also Certain Steel
 Threaded Rod from China, USITC Inv. No. 731-TA-1145
 (Apr. 2009). Commerce thus concluded that, under the
 MCN framework, Star Pipe’s STR components are pre-
 sumptively within the scope of the STR Order. J.A. 263.
     Commerce next considered whether the MCN pre-
 sumption might be overcome on the basis of prior scope rul-
 ings on an unrelated antidumping order relating to pencils.
 J.A. 263; see also Certain Cased Pencils from the People’s
 Republic of China, 59 Fed. Reg. 66,909 (Dep’t of Commerce
 Dec. 28, 1994) (Pencils Order). Star Pipe had argued that
 these Pencils Order scope rulings established a clear stand-
 ard as to how Commerce handles mixed media items in the
 context of scope rulings and, accordingly, the STR Order
 should be read to include an implicit exception for mixed
Case: 19-2381    Document: 73      Page: 5    Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                       5



 media. Finding that each of these Pencils Order scope rul-
 ings were “based on the facts and circumstances in that
 particular case, and did not identify a mixed media stand-
 ard,” Commerce concluded that these rulings did not “sup-
 port[] an interpretation of the scope of the [STR] Order that
 is contrary to its literal language.” J.A. 263–64.
     Following its scope ruling, Commerce issued an in-
 struction to CBP to:
     Continue to suspend liquidation 1 of entries of steel
     threaded rod from the People’s Republic of China,
     including the steel threaded rod components of
     Star Pipe Products’ Joint Restraint Kits, imported
     by Star Pipe Products and described above, subject
     to the antidumping duty order on steel threaded
     rod from the People’s Republic of China.
 J.A. 281. On August 21, 2017, Star Pipe requested clarifi-
 cation from Commerce as to whether the above liquidation
 instruction was intended to apply antidumping duties to
 STR components entered prior to the date of initiation of
 the scope inquiry. J.A. 278. The pre-initiation entries of
 STR components at issue were not suspended at the time
 of Commerce’s scope ruling. CBP thus proceeded to liqui-
 date those entries pursuant to 19 C.F.R. § 351.225(l)(3), 2




     1   Suspension of liquidation is the postponement of
 “the final computation or ascertainment of duties on en-
 tries.”   19 C.F.R. § 159.1 (defining “liquidation”); id.
 § 351.102(b)(50).
     2   19 C.F.R. § 351.225(l)(3) states, in relevant part:
 “Where there has been no suspension of liquidation, the
 Secretary will instruct the Customs Service to suspend liq-
 uidation and to require a cash deposit of estimated duties,
 at the applicable rate, for each unliquidated entry of the
 product entered, or withdrawn from warehouse, for
Case: 19-2381     Document: 73      Page: 6     Filed: 11/30/2020




 6                        STAR PIPE PRODUCTS   v. UNITED STATES



 which prescribes suspension of liquidation for imports en-
 tered “on or after the date of initiation of the scope inquiry,”
 but not for imports entered prior to the date of initiation of
 the scope inquiry.
     Star Pipe also challenged Commerce’s scope ruling be-
 fore the Trade Court. The Trade Court assumed jurisdic-
 tion over the matter on August 30, 2017, before Commerce
 responded to Star Pipe’s request for clarification of the liq-
 uidation instruction. On October 3, 2017, the Trade Court
 granted a preliminary injunction enjoining the liquidation
 of unliquidated entries of Star Pipe’s joint restraint kits.
     Before the Trade Court, Star Pipe challenged Com-
 merce’s ruling that Star Pipe’s STR components were sub-
 ject to the antidumping order. Star Pipe also challenged
 Commerce’s instruction to CBP to “continue to suspend liq-
 uidation” as a violation of 19 C.F.R. § 351.225(l)(3) be-
 cause, in Star Pipe’s view, the instruction required duties
 to be assessed on unliquidated entries that had been en-
 tered prior to the initiation of the scope inquiry. The Trade
 Court upheld Commerce’s ruling that Star Pipe’s STR com-
 ponents were subject to the STR Order and found Star
 Pipe’s challenge to Commerce’s liquidation instruction to
 be moot because the entries at issue had already been liq-
 uidated without assessment of antidumping duties. Star
 Pipe appeals to this court, and we have jurisdiction under
 28 U.S.C. § 1295(a)(5).
                          DISCUSSION
                 I. Commerce’s Scope Ruling
     “We review the Trade Court de novo, applying the same
 substantial-evidence standard of review that it applies in
 reviewing Commerce’s determinations.” MCN, 725 F.3d at



 consumption on or after the date of initiation of the scope
 inquiry.” (emphasis added).
Case: 19-2381     Document: 73     Page: 7    Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                       7



 1300. We afford “‘significant deference to Commerce’s in-
 terpretation of a scope order,’ so long as Commerce’s inter-
 pretation is not ‘contrary to the order’s terms’ and does not
 ‘change the scope of the order.’” Id. (citing Glob. Commod-
 ity Grp. LLC v. United States, 709 F.3d 1134, 1138 (Fed.
 Cir. 2013)).
     In MCN, we set forth a particularized framework to
 guide Commerce in interpreting the scope of its antidump-
 ing orders as to mixed media items. Id. at 1302–03. First,
 Commerce is to “determine whether the potentially-subject
 merchandise included within the mixed media item is
 within the literal terms of the antidumping order.” Id. at
 1302. Second, if the merchandise is within the literal terms
 of the order, Commerce should “determine whether the in-
 clusion of that merchandise within a mixed media item
 should nonetheless result in its exclusion from the scope of
 the order.” Id.
      The first stage of the MCN framework focuses on the
 “subject merchandise” of the antidumping order—here,
 whether the STR components of Star Pipe’s Joint Restraint
 Kits meet the description of STR set forth in Commerce’s
 antidumping order. “[T]he procedure for conducting this
 inquiry is specified in our cases and Commerce’s regula-
 tions,” and begins with “the language of the final order.”
Id. If the language of the final order is ambiguous as to
 whether Star Pipe’s STR components are in-scope, then
 Commerce under its regulations must consider the “(k)(1)”
 materials: “[t]he descriptions of the merchandise contained
 in the petition, [Commerce’s] initial investigation, and the
 [prior] determinations of [Commerce] (including prior
 scope determinations) and the [International Trade] Com-
 mission.” Id. (citing 19 C.F.R. § 351.225(k)(1)). If, in turn,
 “the (k)(1) materials are not dispositive, Commerce then
 considers the (k)(2) criteria: ‘[t]he physical characteristics
 of the product,’ ‘[t]he expectations of the ultimate purchas-
 ers,’ ‘[t]he ultimate use of the product,’ ‘[t]he channels of
 trade in which the product is sold,’ and ‘[t]he manner in
Case: 19-2381     Document: 73      Page: 8     Filed: 11/30/2020




 8                        STAR PIPE PRODUCTS   v. UNITED STATES



 which the product is advertised and displayed.’” Id. (citing
 19 C.F.R. § 351.225(k)(2)).
     This first stage of the MCN framework concludes with
 a determination of whether the subject merchandise falls
 within the literal scope of the order. Here, it is undisputed
 that Star Pipe’s STR components are within the literal
 scope of the STR Order. Appellant’s Br. at 5 (“Star Pipe
 recognizes that the component STR included as part of the
 Joint Restraint Kits themselves would be in scope if
 imported alone.”). In this instance, then, there was no need
 to consult either the (k)(1) materials or the (k)(2) criteria in
 making this determination. The question then is whether
 Commerce should nevertheless exclude that otherwise-
 subject merchandise from the scope of the order because it
 is packaged with non-subject merchandise.
      To answer the question of whether the order may be
 reasonably interpreted to include an exception for mixed
 media sets, Commerce must again begin with the language
 of the order itself. MCN, 725 F.3d at 1303. Where the or-
 der itself does not provide such an exception, Commerce
 must turn to the “history of the antidumping order,” i.e.,
 the petition and Commerce’s initial investigation. Id. If
 the order’s history likewise fails to establish that subject
 merchandise should be treated differently on the basis of
 its inclusion within a mixed media set, then “a presump-
 tion arises that the included merchandise is subject to the
 order.” Id. at 1304. Star Pipe does not contend that the
 STR Order or its history provides an exception for mixed
 media. The MCN presumption thus applies. 3



     3   Moreover, as Commerce emphasized, the STR Or-
 der’s history suggests that it was intended to encompass
 STR used in waterworks applications such as Star Pipe’s
 Joint Restraint Kits. J.A. 262–63. The petition and the
 ITC ruling leading to the STR Order emphasized that the
Case: 19-2381     Document: 73     Page: 9    Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                       9



     The MCN presumption arises because “the primary
 source in making a scope ruling is the antidumping order
 being applied,” and “although the scope of a final order may
 be clarified, it [cannot] be changed in a way contrary to its
 terms.” Id. (citing Walgreen Co. of Deerfield, IL v. United
 States, 620 F.3d 1350, 1356 (Fed. Cir. 2010) and Duferco
 Steel, Inc. v. United States, 296 F.3d 1087, 1097 (Fed. Cir.
 2002)). Although Commerce “enjoys substantial freedom
 to interpret and clarify its antidumping orders,” Novosteel
 SA v. United States, 284 F.3d 1261, 1269 (Fed. Cir. 2002),
 that freedom is limited to interpretations that are reason-
 able, reflecting the due-process principle that agencies
 must “provide regulated parties fair warning of the conduct
 [the order or regulation] prohibits or requires,” MCN, 725
F.3d at 1300–01 (citing Christopher v. SmithKline Bee-
 cham Corp., 567 U.S. 142, 156 (2012) (internal quotations
 omitted)).
      “Published guidance issued prior to the date of the orig-
 inal antidumping order” may suffice to overcome the pre-
 sumption that the literal language of an antidumping order
 governs in mixed media cases. MCN, 725 F.3d at 1304.
 But, as we explained, such guidance must provide a clear
 and ascertainable standard sufficient to “allow importers
 to predict how Commerce would treat their mixed media
 products.” Id. at 1305. Set against the backdrop of an or-
 der’s silence on mixed media and the determination that
 the subject merchandise is within the literal terms of the
 order, any attempt to carve out a mixed media exception
 faces an uphill climb to “interpret[] the order contrary to
 its literal language.” Id. at 1304.



 STR Order encompasses STR for “bolting together pipe
 joints in the waterworks industry.” Id. Likewise, Star
 Pipe’s STR components are packaged in Joint Restraint
 Kits “used in the water and wastewater industry to connect
 and secure pipes and to bolt together pipe joints.” J.A. 46.
Case: 19-2381     Document: 73      Page: 10    Filed: 11/30/2020




 10                       STAR PIPE PRODUCTS   v. UNITED STATES



     One source of such published guidance may be found in
 Commerce’s scope determinations, if published prior to the
 date of the antidumping order. Id. Star Pipe argues, as it
 did at the scope inquiry before Commerce, that Commerce’s
 decisions in five scope rulings 4 specific to the Pencils Order
 provided clear notice that Commerce intended all anti-
 dumping orders to include an unstated mixed media excep-
 tion in which the mixed media is evaluated based on the
 (k)(2) criteria. Specifically, Star Pipe contends that, in
 these prior Pencils Order scope rulings, Commerce estab-
 lished that the STR Order contains an unstated exception
 for “incidental components (which, standing alone, would
 be subject merchandise) contained in mixed media sets.”
 Appellant’s Br. at 29–30. We have already rejected this
 view of the Pencils Order scope rulings.
     Commerce has not uniformly applied a particular test
 in determining whether to focus its inquiry on the subject
 merchandise (here the STR components) or the mixed me-
 dia set as a whole (here the Joint Restraint Kits). As we
 explained in MCN, Commerce’s scope rulings, including
 the Pencils Order scope rulings, have been “ad hoc deter-
 minations” that “lack clarity” and do not establish “‘formal
 definition[s],’ ‘generally applicable criteria,’ or ‘bright line
 rule[s]’ for conducting mixed media inquiries.” MCN, 725
F.3d at 1305 (citing Walgreen, 620 F.3d at 1355–56). In
 MCN, Commerce “concede[d] that these ad hoc determina-
 tions provided no ascertainable standard that would allow
 importers to predict how Commerce would treat their
 mixed media products, and that it ‘ha[d] not previously pro-
 vided a complete listing of the factors it may consider when
 conducting a mixed[] media analysis.’” Id.
    In Walgreen, Commerce did not address whether a
 component in that case was merely “incidental” to a mixed


      4  For these Pencils Order scope rulings, see Appel-
 lant’s Opening Br. at 30–31.
Case: 19-2381    Document: 73     Page: 11   Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                    11



 media set. Instead, Commerce evaluated as a threshold
 matter whether the mixed media set (a gift bag) was a
 unique product or a mere aggregation of components, con-
 cluding that Walgreen’s gift bag was the latter. See 620
F.3d at 1355; see also Final Scope Ruling: Antidumping
 Duty Order on Certain Tissue Paper from the People’s Re-
 public of China, U.S. Dep’t of Commerce Memorandum
 from James C. Doyle, Director, Office 9, to Stephen J.
 Claeys, Deputy Assistant Secretary for Import Administra-
 tion, Scope Inquiry No. A–570–894 (Sept. 19, 2008). On the
 basis of that determination, Commerce focused its scope in-
 quiry on the tissue paper that fell within the literal scope
 of the order rather than the gift bag as a mixed media set.
Id. at 1356–57.
      In another prior scope ruling on whether a camping set
 was subject to an antidumping order on certain porcelain-
 on-steel items used for cooking, Commerce likewise focused
 its inquiry on the cooking-ware components of the camping
 set, as opposed to the camping set as a whole. Recommen-
 dation Memo—Final Scope Ruling on the Request by
 Texsport for Clarification of the Scope of the Antidumping
 Duty Order on Porcelain–on–Steel Cooking Ware from the
 People’s Republic of China, U.S. Dep’t of Commerce Memo-
 randum from Richard Moreland, Director, Office of Anti-
 dumping Compliance, to Joseph A. Spetrini, Deputy
 Assistant Secretary for Compliance, Scope Inquiry No. A–
 570–506 (Aug. 8, 1990) (Texsport). In Texsport, Commerce
 assigned duties to the cooking-ware components (a frying
 pan, stew pot, and coffee pot) and declined to assign duties
 to the kitchenware components (plates and cups), without
 consulting the (k)(2) criteria or addressing why the compo-
 nents should be evaluated individually instead of in the
 context of their packaging with non-subject merchandise.
Id.
     Walgreen and Texsport thus undermine Star Pipe’s ar-
 gument that Commerce has consistently turned to the
 (k)(2) criteria when undertaking a scope ruling involving
Case: 19-2381    Document: 73     Page: 12     Filed: 11/30/2020




 12                      STAR PIPE PRODUCTS   v. UNITED STATES



 mixed media, let alone any suggestion that Commerce has
 provided clear guidance that a mixed media exception
 should be imported into otherwise silent orders. Nor do the
 Pencils Order scope rulings provide sufficiently clear guid-
 ance to establish such a generally applicable mixed media
 exception. In Walgreen, we rejected the importer’s argu-
 ment that “Commerce was required to consider [the im-
 porter’s] product a ‘mixed media’ set and to address it
 under the (k)(2) criteria,” explaining that Commerce’s Pen-
 cils Order scope rulings on mixed media were “ad hoc” de-
 terminations that “did not set forth a bright line rule for
 determining whether imports should be analyzed as ‘mixed
 media’ sets, or as combinations of products.” 620 F.3d
1350, 1355. As explained above, we reached that same con-
 clusion in MCN. In view of the variance in Commerce’s
 approach to mixed media across the Pencils Order scope
 rulings, Walgreen, and Texsport, we agree with the govern-
 ment that Commerce’s prior scope rulings do not provide
 clear guidance sufficient to establish a generally applicable
 exception for mixed media based on the (k)(2) criteria.
      Thus, although we have acknowledged that Com-
 merce’s “prior scope rulings do establish that there exists
 in some circumstances an implicit mixed media exception
 even in the absence of explicit language in the final order,”
 MCN, 725 F.3d at 1305, the scope rulings on the Pencils
 Order that Star Pipe relies upon do not provide the type of
 clear guidance needed to interpret the STR Order contrary
 to its literal terms.
     Separately, Star Pipe argues that, because the STR Or-
 der and its history do not expressly address mixed media,
 this silence means that the (k)(1) materials cannot be “dis-
 positive” of the scope inquiry.             Citing to 19
 C.F.R. § 351.225(k), Star Pipe contends that Commerce
 must therefore consider the (k)(2) criteria. We disagree.
     The first stage of the MCN framework already consid-
 ers the (k)(2) criteria to the extent required by Commerce’s
Case: 19-2381    Document: 73      Page: 13     Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                       13



 regulations. Specifically, 19 C.F.R. § 351.225(k) requires
 Commerce to, “in considering whether a particular product
 is included within the scope of an order,” take into account
 the (k)(1) materials, and if not “dispositive,” then the (k)(2)
 criteria. Likewise, at the first stage of the MCN framework
 “Commerce must determine whether the potentially-sub-
 ject merchandise included within the mixed media item is
 within the literal terms of the antidumping order,” begin-
 ning with the language of the order and proceeding to the
 (k)(1) materials and (k)(2) criteria as necessary to resolve
 ambiguity. MCN, 725 F.3d at 1302.
      Here, it is undisputed that Star Pipe’s STR components
 are in fact within the literal terms of the antidumping or-
 der. Moreover, the antidumping order and its history do
 not provide any exception for mixed media. That conclu-
 sion is itself sufficient to end the scope inquiry, in the ab-
 sence of any pre-established, clear guidance to the
 contrary. Star Pipe cannot create ambiguity simply by con-
 tending that the order must be interpreted contrary to its
 literal language, i.e., to carve out an exception for other-
 wise-subject merchandise that is packaged with non-sub-
 ject merchandise. Where, as here, “neither the text of the
 order nor its history indicates that subject merchandise
 should be treated differently on the basis of its inclusion
 within a mixed media item,” such an exception must be
 clear and ascertainable from Commerce’s prior published
 guidance. Id. at 1304–05. To permit otherwise would au-
 thorize the type of ad hoc determinations that fail to “allow
 importers to predict how Commerce would treat their
 mixed media products.” Id. at 1305. As we made clear in
 MCN, it is true that Commerce has the discretion to issue
 clear guidance, which may draw from, among other things,
 the (k)(2) criteria, if relevant. Id. But MCN also made
 clear that, absent such clear guidance, employing the (k)(2)
 criteria in an effort to create an unstated exception to the
 terms and history of the order is not mandatory. Id. And,
 as we explained above, Star Pipe does not point to any such
Case: 19-2381    Document: 73      Page: 14    Filed: 11/30/2020




 14                      STAR PIPE PRODUCTS   v. UNITED STATES



 guidance clearly requiring Commerce to do so in every an-
 tidumping order when evaluating a mixed media item. 5
 Because Commerce has elected not to publish clear guid-
 ance notifying regulated parties of an implicit mixed media
 exception for otherwise silent antidumping orders, there is
 no basis for Commerce to reach the (k)(2) criteria at the
 second stage of the MCN framework because such silent
 orders cannot then be reasonably read to include an im-
 plicit mixed media exception. 6
     Finally, Star Pipe argues that Commerce must con-
 sider the (k)(2) criteria whenever it initiates a formal scope
 inquiry. In Star Pipe’s view, Commerce’s failure to reach
 (k)(2) violates 19 C.F.R. § 351.225(e), which provides that
 Commerce will initiate a scope inquiry if the “application



      5  Likewise, Star Pipe’s argument that Commerce
 should have consulted the Harmonized Tariff Schedule of
 the United States (HTSUS) classification system fails be-
 cause Star Point points to no published guidance establish-
 ing how Commerce would rely on the HTSUS classification
 system to interpret its STR Order contrary to its literal
 terms.
      6  In MCN, we observed that “many of the problems
 presented by this case could be avoided if Commerce were
 to identify in its antidumping orders or in prospective reg-
 ulations the factors it will consider in resolving mixed me-
 dia and other cases.” Id. at 1306. We note that Commerce
 recently has taken steps to promulgate regulations that
 provide clear notice to regulated parties that Commerce’s
 future orders will contain an implicit mixed media excep-
 tion. See Regulations To Improve Administration and En-
 forcement of Antidumping and Countervailing Duty Laws,
 85 Fed. Reg. 49472, 49497 (Dep’t of Commerce Aug. 13,
 2020) (proposing a three-factor test “to determine whether
 the component product’s inclusion in the larger merchan-
 dise results in its exclusion from the scope of the order”).
Case: 19-2381    Document: 73      Page: 15    Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                      15



 and the descriptions of the merchandise referred to in par-
 agraph (k)(1)” are not sufficient to resolve the issue of
 whether a product is in-scope. We again disagree. That
 the “application” submitted by a party to request a scope
 ruling and the (k)(1) materials are insufficient might
 simply mean that Commerce requires “further input from
 the interested parties,” for example if Commerce seeks
 more information on the product in question than provided
 in the submitted application. J.A. 29–30. That more infor-
 mation is needed does not mean that the (k)(1) materials
 will not ultimately be dispositive. Thus, Commerce’s deci-
 sion to initiate a scope inquiry does not itself require con-
 sideration of the (k)(2) criteria. 19 C.F.R. § 351.225(e) does
 not recite any such requirement. As the Trade Court noted,
 “Star Pipe conflates the decision to initiate a scope inquiry
 with the conclusion that the (k)(1) materials are not dispos-
 itive.” J.A. 29.
      For the reasons above, we agree with the Trade Court
 that substantial evidence supports Commerce’s finding
 that the STR components of Star Pipe’s Joint Restraint
 Kits are within the scope of the STR Order. Star Pipe does
 not point to any prior published guidance setting forth an
 ascertainable standard for reading the STR Order against
 its literal terms to include an exception for mixed media.
 “[M]erchandise facially covered by an order may not be ex-
 cluded from the scope of the order unless the order can rea-
 sonably be interpreted so as to exclude it.” MCN, 725 F.3d
 at 1301.
           II. Commerce’s Liquidation Instruction
      When Commerce issues a final scope ruling and liqui-
 dation of the products in question has not been suspended,
 then Commerce will instruct CBP to suspend liquidation
 and demand a monetary deposit for duties on those unliqui-
 dated products if entered “on or after the date of initiation
 of the scope inquiry.” 19 C.F.R. § 351.225(l)(3). After the
 final scope ruling on Star Pipe’s products, Commerce
Case: 19-2381     Document: 73     Page: 16    Filed: 11/30/2020




 16                      STAR PIPE PRODUCTS   v. UNITED STATES



 issued an instruction to CBP to “[c]ontinue to suspend liq-
 uidation” of Star Pipe’s STR components:
      “Continue to suspend liquidation of entries of steel
      threaded rod from the People’s Republic of China,
      including the steel threaded rod components of
      Star Pipe Products’ Joint Restraint Kits, imported
      by Star Pipe Products and described above, subject
      to the antidumping duty order on steel threaded
      rod from the People’s Republic of China.”
 J.A. 281 (emphasis added).
      Star Pipe challenges Commerce’s instruction to CBP to
 “continue to suspend liquidation” as improperly assessing
 duties on pre-initiation imports that were not suspended at
 the time the scope inquiry was initiated. But Star Pipe’s
 challenge is moot because CBP liquidated the pre-initia-
 tion import entries at issue without assessing any anti-
 dumping duties. See Already, LLC v. Nike, Inc., 568 U.S.
85, 91, 133 S. Ct. 721, 726, 184 L. Ed. 2d 553 (2013) (“A
 case becomes moot—and therefore no longer a ‘Case’ or
 ‘Controversy’ for purposes of Article III—when the issues
 presented are no longer live or the parties lack a legally
 cognizable interest in the outcome.”). Moreover, those liq-
 uidations are final, as the parties do not dispute that CBP
 is time-barred from reliquidating those entries to include
 the assessment of antidumping duties.               See 19
 U.S.C. § 1501 (permitting CBP to reliquidate “within
 ninety days from the date of the original liquidation”). Re-
 gardless of whether Star Pipe is correct in its interpreta-
 tion of Commerce’s liquidation instruction, Star Pipe is not
 at risk of any assessment of duties on the entries at issue.
     Nevertheless, Star Pipe contends that its challenge to
 Commerce’s liquidation instruction is not moot because of
 the existence of a separate “prior disclosure” proceeding in
 which Star Pipe argues it must pay antidumping duties in
 order to “perfect” its prior disclosure. We disagree.
Case: 19-2381    Document: 73      Page: 17     Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                       17



     An importer that fails to pay antidumping duties may
 elect to initiate a “prior disclosure” proceeding by disclosing
 the circumstances of its violation and tendering the owed
 duties, with interest, to CBP. 19 U.S.C. § 1592(c)(4); see
 also 19 C.F.R. § 162.74. By submitting a prior disclosure
 “before, or without knowledge of, the commencement of a
 formal investigation of that violation,” 19 C.F.R. § 162.74,
 the importer can mitigate or entirely avoid penalties on its
 failure to pay duties. This statutory framework presents
 importers with a choice: (1) admit to violating an anti-
 dumping order and pay the owed duties, 19
 U.S.C. § 1592(c)(4); or (2) remain silent, and risk penalties
 if CBP later determines that a violation occurred due to
 “fraud,      gross     negligence,     or   negligence,”     19
 U.S.C. § 1592(a)(1).
     Contrary to Star Pipe’s arguments, importers are not
 compelled to submit a prior disclosure. Star Pipe is free to
 choose not to admit to CBP that Star Pipe imported STR in
 violation of the STR Order. To the extent that Star Pipe
 complains of possible penalties associated with that choice,
 that is a criticism of the statutory framework enacted by
 Congress and has nothing to do with Commerce’s instruc-
 tion to CBP to suspend liquidations in connection with the
 scope inquiry at issue in this appeal.
     Even if, as Star Pipe demands, Commerce’s liquidation
 instruction were clarified to state that it did not extend to
 pre-initiation entries, that would not impact or prevent
 CBP from pursuing an enforcement action under § 1592.
 19 C.F.R. § 351.225(l)(3) only limits Commerce’s authority
 to assess duties in the context of a scope inquiry; that reg-
 ulation does not restrict CBP’s authority under § 1592 to
 assess penalties for fraudulent or negligent violations. Re-
 gardless of Commerce’s instruction to CBP to suspend and
 assess liquidation in connection with Star Pipe’s scope in-
 quiry, CBP may independently determine that Star Pipe
 was negligent or fraudulent in its failure to pay duties on
Case: 19-2381    Document: 73      Page: 18    Filed: 11/30/2020




 18                      STAR PIPE PRODUCTS   v. UNITED STATES



 its Joint Restraint Kits, even if those Joint Restraint Kits
 were imported prior to the initiation of the scope inquiry. 7
     At bottom, Star Pipe contends that Commerce improp-
 erly instructed CBP to suspend and assess duties on mer-
 chandise entered prior to the initiation of the scope inquiry.
 As the Trade Court correctly concluded, Star Pipe’s chal-
 lenge was rendered moot when those pre-initiation entries
 were liquidated without assessment of any antidumping
 duties. 8
                         CONCLUSION
     We have considered Star Pipe’s remaining arguments
 and find them unpersuasive. For the reasons stated above,
 we affirm the Trade Court’s decision affirming Commerce’s
 final scope ruling and denying Star Pipe’s challenge to
 Commerce’s liquidation instruction.
                         AFFIRMED




      7  Moreover, if CBP were to pursue an enforcement
 action against Star Pipe’s pre-initiation entries, Star Pipe
 admits that it could raise its challenge to Commerce’s liq-
 uidation instruction as a defense in that separate, hypo-
 thetical proceeding. The Trade Court correctly declined to
 issue an advisory opinion addressing that scenario.
     8   Although Star Pipe also argues that these pre-ini-
 tiation entries were liquidated in violation of the Trade
 Court’s preliminary injunction, the Trade Court did not
 abuse its discretion in declining to exercise its equitable
 authority to void liquidations that did not result in injury
 to Star Pipe. That Star Pipe suffered no injury is further
 emphasized by Star Pipe’s failure to “move[] the [Trade
 Court] to take any action in response to the liquidations.”
 J.A. 32 n.18.
Case: 19-2381    Document: 73      Page: 19   Filed: 11/30/2020




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                 STAR PIPE PRODUCTS,
                    Plaintiff-Appellant

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2019-2381
                   ______________________

    Appeal from the United States Court of International
 Trade in No. 1:17-cv-00229-MAB, Judge Mark A. Barnett.
                  ______________________

 REYNA, Circuit Judge, concurring-in-part and dissenting-
 in-part.
     I cannot join my colleagues in the majority opinion,
 which I find both erroneous and unfortunate. The error
 lies in a clear misapprehension of this court’s precedent.
 And, unfortunately, this precedential opinion casts further
 confusion on an area of trade law that we in past decisions
 have bemoaned to lack clarity and predictability. But in-
 stead of putting the proverbial cart back on a straight path,
 we have driven it further into the bog.
     I disagree with the majority’s conclusion that Com-
 merce could properly find Star Pipe’s joint restraint kits to
 be subject to the steel threaded rods anti-dumping duty or-
 der without considering the characteristics of the kit as a
Case: 19-2381    Document: 73     Page: 20    Filed: 11/30/2020




 2                      STAR PIPE PRODUCTS   v. UNITED STATES



 whole. Because both the order and its history were silent
 as to whether the order was intended to encompass the
 components of mixed media products, Commerce was re-
 quired under its own regulations to consider the factors set
 forth in 19 C.F.R. § 351.225(k)(2) in determining whether
 the kit’s steel threaded rod components should be consid-
 ered individual “subject merchandise” “products” in the
 context of the kit as a whole. Our decision in Mid Continent
 Nail did not absolve Commerce of that obligation. Thus,
 with respect to the majority opinion on Commerce’s scope
 ruling, I dissent.
                              I
      The majority’s reasoning proceeds from a flawed as-
 sumption: namely, that when a party seeks a scope ruling
 under 19 C.F.R. § 351.225 as to whether a “particular prod-
 uct” falls within the “subject merchandise” described in a
 duty order, the “product” to be compared with the “subject
 merchandise” is always the individual component of the kit
 rather than the kit as a whole. Under this reasoning, the
 importer of an IKEA-type unassembled bookshelf with two
 steel threaded rod (“STR”) components has no basis for
 avoiding Commerce’s duty order, even though the importer
 of an assembled shelf with the same components may very
 well escape the same order. See, e.g., MacLean Power,
 L.L.C. v. United States, 359 F. Supp. 3d 1367, 1372 (Ct.
 Int’l Trade 2019). Indeed, under the majority’s reasoning,
 the unassembled shelf is legally indistinguishable from a
 package of assorted rods and nails that contains 100 STRs
 and five nails. All mixed media imports are treated as ag-
 gregations of “products” for which Commerce must assess
 individual duties, regardless of how peripheral a given
 component is to the kit as a whole.
     That was not Commerce’s assumption when it issued
 the anti-dumping duty order at issue here in 2008. Nor
 was it the expectation of importers or domestic manufac-
 turers.    Rather, the traditional starting point of
Case: 19-2381    Document: 73      Page: 21    Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                        3



 Commerce’s mixed-media analysis was the question of
 whether the kit or its components should be treated as the
 “product” for comparison to the “subject merchandise.” Our
 decision in MCN acknowledged this:
     This case presents the question of whether other-
     wise-subject merchandise (nails) that is packaged
     and imported together with non-subject merchan-
     dise (assorted household tools) as part of a so-called
     “mixed media” item (a tool kit) is subject to an an-
     tidumping order that in terms covers the included
     merchandise, and makes no exception for mixed
     media items. Commerce has historically treated
     the answer to this question as depending on
     whether the mixed media item is to be treated as a
     single, unitary item, or a mere aggregation of sep-
     arate items.
 Mid Continent Nail Corp. v. United States, 725 F.3d 1295,
 1298 (Fed. Cir. 2013) (“MCN”). This approach was con-
 sistent with the overall purpose of scope rulings, namely to
 assess whether a given product falls within the realm of
 what a duty order was intended to cover and whether the
 product in its imported form constitutes an attempt to cir-
 cumvent the literal language of the order.              See
 19 C.F.R. § 351.225(a). Where the face of a duty order is
 silent on whether and when it encompasses individual com-
 ponents of a mixed media product, Commerce must resolve
 that ambiguity through its established protocols for scope
 inquiries.
     Under Commerce’s own regulations, where a scope in-
 quiry raises an issue not addressed by the face of the order,
 Commerce turns first to the regulatory history of the order
 and investigation for guidance on the intended scope of the
 order. Where those sources provide no “dispositive” an-
 swer, Commerce has turned to—and indeed has required
 itself to consider—a set of practical, fact-based factors re-
 lating to the characteristics of the product and the nature
Case: 19-2381    Document: 73      Page: 22     Filed: 11/30/2020




 4                       STAR PIPE PRODUCTS   v. UNITED STATES



 of its commercialization. This two-step process of analyz-
 ing the so-called (k)(1) and (k)(2) factors is set forth in
 19 C.F.R. §§ 351.225(k)(1) and (k)(2):
     [I]n considering whether a particular product is in-
     cluded within the scope of an order or a suspended
     investigation, the Secretary will take into account
     the following:
     (1) The descriptions of the merchandise contained
     in the petition, the initial investigation, and the de-
     terminations of the Secretary (including prior
     scope determinations) and the Commission.
     (2) When the above criteria are not dispositive, the
     Secretary will further consider:
         (i) The physical characteristics of the product;
         (ii) The expectations of the ultimate purchas-
         ers;
         (iii) The ultimate use of the product;
         (iv) The channels of trade in which the product
         is sold; and
         (v) The manner in which the product is adver-
         tised and displayed.
 19 C.F.R. § 351.225(k) (emphasis added).
     Nothing in MCN suggests that the court intended to
 exempt mixed media inquiries from this codified analysis.
 The court instead recognized in MCN that when a final
 duty order does not explicitly address whether and when
 mixed media items are included, the order is ambiguous on
 that question, such that Commerce has the authority to in-
 terpret the order as excluding mixed media items in a scope
 ruling. 725 F.3d at 1301–02. The court further required
 Commerce, in conducting that interpretive inquiry, to con-
 sider the (k)(1) materials in assessing whether a compo-
 nent’s inclusion in a mixed media item takes it outside the
Case: 19-2381    Document: 73       Page: 23   Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                       5



 scope of the order. Id. at 1302. When the (k)(1) materials
 are silent, the court opined that “a presumption arises that
 the included merchandise is subject to the order.” Id.
 at 1304.
      This “presumption” in MCN does not render otherwise
 silent (k)(1) materials “dispositive” of a scope inquiry. The
 fact that the court left room for Commerce to find exclusion
 in such situations means that when the (k)(1) materials are
 silent as to mixed media, they are not “dispositive” of
 whether an order that is facially silent on mixed media en-
 compasses a given mixed media product. Commerce is
 therefore obligated under the plain text of § 351.225(k) to
 consider the (k)(2) factors with respect to the mixed media
 product. This includes consideration of how the physical
 characteristics of the kit, the expectations of its consumers,
 its intended use, and its channels of trade differ from that
 of STRs. This has been Commerce’s standard practice un-
 der its regulations, and MCN does not vitiate that practice.
                               II
      Contrary to Commerce’s suggestion, this court’s state-
 ment in MCN that the agency “may . . . rely on the (k)(2)
 factors” in determining whether the presumption of inclu-
 sion is overcome does not override the express regulatory
 requirement that Commerce “will further consider” those
 factors whenever the (k)(1) materials are not dispositive.
 Compare MCN, 725 F.3d at 1305, with 19 C.F.R.
 § 351.225(k)(2). In accepting Commerce’s position, the ma-
 jority renders the MCN presumption un-rebuttable by the
 interested parties. Under the majority’s holding, Com-
 merce alone wields the prerogative of seeking to overcome
 the MCN presumption. Even though the rationale under-
 lying the interpretive framework in MCN was rooted in the
 regulated parties’ right to fair notice, see 725 F.3d at 1300,
 the majority’s decision precludes affected importers from
 compelling Commerce to consider the same factors it had
 previously considered in a scope analysis so long as
Case: 19-2381    Document: 73     Page: 24     Filed: 11/30/2020




 6                       STAR PIPE PRODUCTS   v. UNITED STATES



 Commerce, in its “discretion,” declines to “issue clear guid-
 ance” defending an approach for doing so. Slip. Op. 13–14.
 The fact that Commerce has decided to throw in the towel
 on the mixed media exclusion here (after its failed efforts
 to defend its prior mixed media approaches in court) essen-
 tially means that all mixed media items containing STR
 automatically fall under the scope of the STR antidumping
 duty order, in clear incongruity with Commerce’s interpre-
 tive practice at the time it issued its order.
      The majority contends that importers never had a le-
 gitimate expectation of a fact-based (k)(2) analysis even be-
 fore MCN because Commerce had ignored the factors in the
 past. This is incorrect. The cases cited by the majority for
 this position are inapposite. In Walgreen, the (k)(1) mate-
 rials were not silent on mixed media: the I&D memo ex-
 pressly stated that “all subject merchandise—cut-to-length
 tissue paper—is subject to this proceeding, whether or not
 it is sold or shipped with non-subject merchandise.”
 Walgreen Co. of Deerfield, IL v. United States,
 620 F.3d 1350, 1357 (Fed. Cir. 2010) (emphasis added).
 Commerce was not obligated to consider the (k)(2) factors
 because the (k)(1) materials were “dispositive.” The same
 is true in Texsport, in which Commerce “found it unneces-
 sary to address the four-additional criteria” because the
 (k)(1) materials clearly defined the product at issue. Rec-
 ommendation Memo—Final Scope Ruling on the Request
 by Texsport for Clarification of the Scope of the Antidump-
 ing Duty Order on Porcelain–on–Steel Cooking Ware from
 the People’s Republic of China, U.S. Dep’t of Commerce
 Memorandum from Richard Moreland, Director, Office of
 Antidumping Compliance, to Joseph A. Spetrini, Deputy
 Assistant Secretary for Compliance, Scope Inquiry No. A–
 570–506, at 3 (Aug. 8, 1990) (“Texsport”). Again, stated dif-
 ferently, because the (k)(1) factors were dispositive, it was
 not necessary for Commerce to address the (k)(2) factors.
 However, had the analysis of the (k)(1) factors not been
Case: 19-2381    Document: 73      Page: 25    Filed: 11/30/2020




 STAR PIPE PRODUCTS   v. UNITED STATES                       7



 dispositive, it would have been necessary for Commerce to
 review the (k)(2) factors.
      In contrast, as Star Pipe asserted in its briefing before
 both Commerce and this court, there is a considerable body
 of scope rulings on the “Pencils Order,” in which Commerce
 repeatedly relied on the (k)(2) factors in assessing whether
 various mixed media items fell within the scope of a duty
 order that was silent on mixed media. See Appellant’s
 Br. 30–31;       see     also     INTERNATIONAL        TRADE
 ADMINISTRATION, CASED PENCILS FROM THE PEOPLE
 REPUBLIC OF CHINA, https://legacy.trade.gov/enforce-
 ment/operations/scope/country/china/products/prc-cased-
 pencils-ad.asp (“Pencils Order Rulings”). For example,
 Commerce determined that a 10-piece vanity set including
 two pencils was not subject to the Pencils Order because
 the set as a whole was physically comprised of components
 other than writing instruments and its purchasers bought
 the product primarily for purposes other than writing. See
 Final Scope Ruling—Antidumping Duty Order on Certain
 Cased Pencils from the People’s Republic of China (PRC)—
 Request by Creative Designs International, Ltd., A-570-827
 (Dep’t of Commerce Feb. 9, 1998). Applying similar anal-
 yses, Commerce determined that the following mixed me-
 dia products also fell outside the scope of the duty order:
 (1) a tote bag of various fashion items including pencils; (2)
 a “color set” of markers, pencils, crayons, and paper in a
 portable plastic storage case; (3) a compass and pencil set;
 and (4) a Valentine’s card set with pencils. See Pencils Or-
 der Rulings.
     Although, as the majority notes, this court concluded
 in Walgreen and MCN that these rulings were “ad hoc” and
 “did not set forth a bright line rule for determining whether
 imports should be analyzed as ‘mixed media’ sets, or as
Case: 19-2381    Document: 73      Page: 26     Filed: 11/30/2020




 8                       STAR PIPE PRODUCTS   v. UNITED STATES



 combinations of products,” 1 Commerce did not raise, and
 we did not consider, whether the Pencils Order Rulings
 evinced a consistent practice by Commerce of considering
 the (k)(2) factors in mixed media analysis when the order
 and (k)(1) materials are silent. Walgreen, 620 F.3d
 at 1355–56; see also MCN, 725 F.3d at 1305. Indeed, in
 light of the explicit language in its regulation, there was
 little question at the time that the (k)(2) factors were man-
 datory considerations in that context.
     Thus, pursuant to both Commerce’s past practice and
 the plain terms of its own regulations, Commerce was obli-
 gated in this case to apply the (k)(2) factors to the joint re-
 straint kits in determining whether the kits were subject
 to the STR order. Because Commerce plainly neglected
 that obligation here, I dissent.
     I concur with the majority that the retroactive liquida-
 tion issue in this case is moot.




     1    The majority renews a criticism by this court that
 Commerce’s analytical framework for scope rulings lacks
 clarity or predictability. The majority thus joins prior calls
 by this court urging Commerce to establish a bright line
 rule that would effectively resolve scope questions of the
 trade community in one fell swoop. Slip Op. at 14 n.6 (cit-
 ing MCN, 725 F.3d at 1306). This court, however, has not
 offered a solution or otherwise described what this bright
 line test should look like. Commerce, to its credit, is seek-
 ing to codify an analytical framework the draft of which, in
 my view, looks strikingly similar to the (k)(2) factors. See
 Regulations To Improve Administration and Enforcement
 of Antidumping and Countervailing Duty Laws, 85 Fed.
 Reg. 49472, 49497 (Dep’t of Commerce Aug. 13, 2020).